No. 84-529
               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     1985



THE MONTANA POWER COPIPANY, A Montana
corporation,
                      Plaintiff,


MARTIN CAREY, WALT DUTTON , JESSIE
S. FELSHEIM, SUSMTPJE L. HUCKABA,
MARY LEAVITT, et al.

                      Defendants and Appellants,
     and
IN THE MATTER OF THE APPLICATION
FOR BENEFICIAL WATER USE PERMIT
NO. 24921-s41e by REMI & BETTY
JO MONFORTOW,
                      Petitioners and Respondents.



APPEAL FROM:   District Court of the First Judicial District,
               In and for the County of Lewis & Clark,
               The Eonorable W. W. Lessley, Judge presiding.
COUNSEL OF RECORD:
       For Appellants:
               W. William Leaphart argued for Buckaba    &   Felsheim,
               Helena, Montana
               John R. Kline, Helena, Montana
       For Respondents:
               P4oore, Rice, O'Connell & Refling; Perry J. Moore
               argued for Monfortons, Bozeman, Montana
       For Amicus Curiae:
              Gough, Shanahan, Johnson & Waterman; R. Paul Stahl
              argued for Montana Power, Helena, PIontana
              Ted Doney, Helena, Montana


                              Submitted: April 17, 1985

                                Decided: June 6, 1985




                                                     -
                              Clerk
M r . J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d t h e O p i n i o n o f t h e
Court.


         T h i s a p p e a l a r i s e s f r o m an o r d e r o f t h e D i s t r i c t C o u r t

of t h e F i r s t J u d i c i a l D i s t r i c t o f          t h e S t a t e o f Montana,             in

and f o r t h e County o f Lewis and C l a r k , which d e n i e d a t t o r n e y

f e e s t o S u s a n n e Huckaba a n d J e s s i e S.                   Felsheim,           appellants,

u n d e r s e c t i o n 85-2-125,          MCA.

        Remi       and     Betty      Jo     Monforton             (hereinafter              Monfortons)

a p p l i e d t o t h e Department o f N a t u r a l R e s o u r c e s and Conserva-

tion     ( h e r e i n a f t e r DNRC) f o r a w a t e r u s e p e r m i t t o a p p r o p r i a t e

water      f r o m Cold S p r i n g s ,         a t r i b u t a r y o f t h e Boulder River.

The Montana           Power Company               ( h e r e i n a f t e r MPC)     and a p p e l l a n t s ,

filed      objections           to    the       application.               On      March       1,     1982,

f o l l o w i n g a p u b l i c h e a r i n g w h e r e a p p e l l a n t s and a l l o b j e c t o r s

w e r e r e p r e s e n t e d , t h e DNRC i s s u e d a f i n a l o r d e r g r a n t i n g t h e

p e r m i t c o n d i t i o n e d upon s p e c i f i c r e s t r i c t i o n s .

        In     April,        1982,      the       Monfortons         filed         a    petition        for

judicial          review       of    the     DNRC's         final        order         and    sought     to

remove       the     conditions            on     the     permit.          Likewise,            MPC,     an

objector        t o the        application,             filed a petition                 f o r judic.ia1

review       of     the      DNRC's         final         order.          The      petitions          A'F~Y.E~


consolidated.               Following           a     hearing       on     the     petitions,           the

District        Court       ruled       that        the     time     limitations              and    other

requirements           placed        upon       the     Monforton         permit         by    the    DNRC

s u b s t a n t i a l l y p r e j u d i c e d t h e Monfortons'           right t o appropriate

water.        The D i s t r i c t C o u r t i m p o s e d a t t o r n e y f e e s upon M C a n d
                                                                                        P

appellants.              The    appellants            and    MC
                                                              P      appealed           the     District

Court decision t o t h i s Court.                           I n Montana          Power Company v .

Carey        (Mont.       19841,       685 P.2d 336,     41    St.Rep.            1233,     the

District        Court       order      was       reversed          and    the      DNRC o r d e r      was

reinstated.            As t o attorney fees,                 t h i s Court s t a t e d t h a t t h e

M o n f o r t o n s w e r e n o t t h e " p r e v a i l i n g p a r t y " and t h u s , w e r e n o t
entitled        t o attorney         fees.          The a p p e l l a n t s t h e n p e t i t i o n e d

t h e D i s t r i c t Court       f o r an     award        of    attorney       fees i n their

favor contending t h a t they,                  r a t h e r t h a n t h e Monfortons, were

the      "prevailing             party"        under         section           85-2-125,        MCA.

A p p e l l a n t s ' p e t i t i o n was d e n i e d by t h e D i s t r i c t C o u r t .

        On    appeal,       w     are     concerned w i t h          one      issue.         Whether

a p p e l l a n t s a r e e n t i t l e d t o an award o f            a t t o r n e y f e e s under

s e c t i o n 85-2-125,       MCA.

        The     a p p e l l a n t s maintain        because        the    Monfortons'          claim

for    attorney         fees     was     denied        in    Montana       Power     Company        v.

Carey,       supra,       685 P.2d       a t 341,       t h e Monfortons w e r e n o t t h e

"prevailing party."                  Moreover,          because       t h e Montana          Supreme

Court ruled          in    their      f a v o r by r e v e r s i n g t h e D i s t r i c t C o u r t

r u l i n g which      increased         t h e water        right      application,           appel-

lants     submit t h a t         they ultimately prevailed                      i n t h i s matter

and t h e r e f o r e w e r e e n t i t l e d t o a t t o r n e y f e e s .

        The       question          regarding           attorney           fees      was       fully

c o n s i d e r e d , d e t e r m i n e d and a d j u d g e d i n Montana Power Company

v.    Carey,       supra.          The      final       paragraph         in     that     decision

stated:

              "In conjunction with t h i s ruling, t h e
              Monforton's        [ s i c ] claim f o r attorney
              f e e s must be d e n i e d .        Since t h e f i n a l
              o r d e r o f t h e DNRC i s a f f i r m e d ,         the
              Monfortons a r e n o t t h e p r e v a i l i n g p a r t y
              and c a n n o t r e c o v e r a t t o r n e y f e e s from
              t h e respondents."          Montana Power Company
              v . C a r e y , 685 P.2d a t 341.

The    District        Court's       d e c i s i o n was         reversed.        WE! h o l d w i t h
this action,          e v e r y i s s u e i n c l u d i n g t h e q u e s t i o n o f award of

a t t o r n e y f e e s was d e t e r m i n e d .     The judgment o f t h i s C o u r t i s

conclusive.           I t a p p l i e s t o a l l subsequent s t a g e s of t h e cause

including appellants'                p e t i t i o n t o t h e D i s t r i c t Court f o r t h e

award o f a t t o r n e y f e e s .       C e n t r a l Montana S t o c k y a r d s v . F r a s e r

( 1 9 5 7 ) , 133 Mont. 1 6 8 , 320 P.2d 981; Brennan v .                 Jones (1936),
1 0 1 Mont. 550,    5 5 P.2d 697;    I n Re S m i t h ' s E s t a t e     ( 1 9 2 1 ) , 60
Mont. 276,     1 9 9 P. 696.

        The     Montana       P o w e r Company,      appearing a s           amicus         curiae

a r g u e s t h a t s e c t i o n 85-2-125,     MCA, i s u n c o n s t i t u t i o n a l .      This

Court w i l l       not      entertain      issues     on    constitutionality                 of   a

s t a t u t o r y p r o v i s i o n when   s u c h i s s u e s are n o t     raised          by t h e

parties t o the action.

              "Since a m i c i c u r i a e a r e n o t p a r t i e s and
              c a n n o t assume t h e f u n c t i o n s o f p a r t i e s ,
              n o r c r e a t e , extend o r e n l a r g e i s s u e s , we
              have considered t h e b r i e f s o f amici only
              insofar a s they coincide with t h e issues
              r a i s e d by t h e p a r t i e s t o t h e action.
              S e e L o n g v. O ' D e l l ( 1 9 6 2 ) , 60 Wash.2d.
              1 5 1 , 372 P.2d 548; C i t y of P h o e n i x v.
              P h o e n i x C i v i c Aud. a n d Con. C e n t . A s s ' n .
               ( 1 9 6 5 ) , 9 9 A r i z . 2 7 0 , 408 P.2d 8 1 8 , r e h .
              den.        100 A r i z .       101,     412 P.2d 43."
              M o n t a n a W i l d l i f e F e d e r a t i o n v.   Sager
               (Mont. 1 9 8 0 ) , 6 2 0 P . 2 d 1 1 8 9 , 3 7 S t . R e p .
              1897.

        The judgment o f t h e D i s t r i c t C o u r t i s a f f i r m e d .




We concur:          /